Exhibit 10.1

[c59473_ex10-1x1x1.jpg] Employment Term Sheet
Richard K. Schoebel
November 17, 2009


 

Employee: Richard K. Schoebel   Title: Chief Operating Officer   Start Date:
November 30, 2009   Base Salary: $275,000.00   Bonus: Annual bonus between 0%
and 100% of the annual Base Salary   Restricted Stock: 35,000 share grant –
vesting over 5-years   Stock Options: 35,000 share grant – vesting over 5-years
  Automobile Allowance: $1,500 / per month   Benefits: Entitled to participate
in all of the Company’s employee benefit plans and programs on substantially the
same terms and conditions as other senior executives.   Death / Disability:
Substantially consistent with the terms and conditions of the death and
disability provisions of John Roche’s employment contract.   Termination /
Non-Renewal /
Change of Control: Substantially consistent with the terms and conditions of the
termination / non-renewal / change of control provisions of John Roche’s
employment contract.   Employment Contract:

Initial term of 3 years.
Terms and conditions of Employment Contract to be substantially consistent with
the terms and conditions of the employment contract entered into between John
Roche and the Company.

  Relocation Expenses:

Six months of living expenses at $5,000/ per month.
$20,000 reimbursement of moving and travel expenses to relocate to New York
metro area. In the event Richard Schoebel voluntarily terminates his employment
during the initial 24-months of employment he will be obligated to refund to the
Company the unamortized portion of the Relocation Expenses.


Agreed to and accepted this 17 day of November, 2009.

Retail Opportunity Investments Corp.

/s/ Stuart A. Tanz                               /s/ Richard K.
Schoebel                               By: Stuart A. Tanz Richard K. Schoebel
Its: Chief Executive Officer  


Retail Opportunity Investments Corp. Ph: (914) 272-8080 3 Manhattanville Road,
2nd Floor, Purchase, NY 10577 Fax: (914) 272-8088 Ph: (760) 599-7000 1750 La
Costa Meadows Drive, San Marcos, CA 92078 Fax: (760) 599-7007


--------------------------------------------------------------------------------